Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.
Response to Amendment
	The amendment filed 02/18/2021 has been entered.  As directed by the amendment: claims 1, 8, 19, and 20 have been amended; and claims 2-4 and 16-17 are cancelled.  Thus, claims 1, 5-15, and 18-20 are currently pending.
	Applicant’s amendment is sufficient in overcoming the objection to claim 19 indicated in the Final Office Action (dated 10/20/2020).
	Applicant’s amendment is insufficient to overcome the rejection of claim 19 under 35 USC 112 (d).  Applicant’s response (filed 01/19/2021, page 5) states that claim 19 “has been amended in a manner that is believed to render the rejection moot.”  However, it is unclear in what way the amendment to claim 19 is intended to address the rejection as claim 19 still recites that the flow velocity increasing portion is disposed between the plurality of heater heating elements, which is also recited in claim 8.  Clarification is respectfully requested.

Further grounds of rejection, necessitated by the amendment, are presented below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19, has been amended to depend directly from claim 15, and requires the flow velocity increasing portion to be “disposed between the plurality of heater heating elements.”  However, claim 8, from which claim 15 depends, already requires such a relationship.  Therefore, claim 19 fails to further limit the subject matter of claim 15 and ultimately claim 8.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waechter et al. (U.S. Publication 2014/0086566), hereinafter Waechter, in view of Zingg (U.S. Patent 1738164).
Regarding claim 1, Waechter discloses a coolant heater (para. 0020 - electric heating device to heat fluids in a motor vehicle; “Coolant” is interpreted to refer to the material or article worked upon- the "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims."-MPEP 2115), comprising:

    PNG
    media_image1.png
    446
    64
    media_image1.png
    Greyscale

a housing (Figure 2 showing cylindrical housing 1-para. 0020) having a hollow provided therein (Fig. 2; hollow internal area shown, receives 3/5, etc.) and including an inlet through which a coolant is introduced and an outlet through which the coolant is discharged (inlet opening and outlet opening 2; para. 0020), the inlet formed at a lower end part of the housing and the outlet formed at an upper end part of the housing in a height direction (inlet opening and outlet opening 2, as shown above and in Figure 1, are formed at lower and upper ends of the housing).
a plurality of heater heating elements (heating rods 5, Fig. 2) disposed inside the housing (Fig. 2 and 3) to be supplied with high voltage power (para. 0023 - heating rods 5 can be PTC elements connected to connecting plates 6, which are inherently connected to a power source; para. 0057 of the instant application states that the heating element supplied with high voltage power could be a PTC element, which indicates that the PTC heating rods of Waechter could be supplied with high voltage power; See also MPEP 2114),

    PNG
    media_image2.png
    210
    73
    media_image2.png
    Greyscale

wherein the inlet is provided with an inlet pipe which is disposed in parallel with a tangential direction of the housing, and the outlet (2) is provided with an outlet pipe which is disposed in parallel with a tangential direction of the housing (Best shown in Figure 1; inlet and outlet pipes taken as respective pipe portions of 2) (See at least Figure 1, above, showing inlet and outlet pipes being parallel with a tangential direction of the housing.  The examiner interprets “a tangential direction” of the inlet pipe and outlet pipe to refer to respective tangential directions at the lower end and upper end of the housing).
Waechter discloses the housing (1) having a cylindrical shape (para. 0020) and having a substantially constant cross sectional area along an entire length of the housing between the outlet and the inlet (as shown above).  Waechter does not disclose the cross sectional area gradually decreasing along an entire length of the housing 

    PNG
    media_image3.png
    329
    729
    media_image3.png
    Greyscale

Zingg teaches that it is known in the art of electrical heaters for heating fluids (Col. 1, lines 1-5; “…electric heating units for the heating of air or other gaseous fluids wherein the fluid is passed over a heating coil or spiral in the direction of the longitudinal axis…) (figure 1, reproduced above. The heater includes a housing 10 having a hollow therein, an inlet and an outlet, and a heating element 14 disposed inside the housing 10) for the housing to have a cross sectional area (lines 55-61; “tubular member 10 having a conical bore or tunnel of diameter d at the inlet end and diameter d’ at the outlet end...”) gradually decreasing along an entire length of the housing between the outlet and the inlet (as shown above, the cross section of 10 decreases in a tapered manner between the outlet and the inlet where the diameter d of 10 is larger at the inlet end as opposed to the outlet end), wherein the cross sectional area of the housing prevents a flow velocity of the fluid introduced into the housing through the inlet from decreasing due to a resistance while the coolant flows toward the outlet (lines 76-88, “Due to the tapering form of the tunnel, and also to the expansion of the air as it becomes heated, the rate of flow of the air increases as it passes through the tunnel, with the result that the turns of the spiral at the outlet end are subjected to much more rapid flow than those at the inlet end. Consequently, there is a more uniform transfer of heat from the spiral to the air through the entire length of the former than is the case when the only acceleration of the air is that resulting from its expansion by the heat.”).
The advantage of combining the teachings of Zingg is that in doing so would provide a housing having a cross section that tapers between the inlet and the outlet which causes an increase in flow velocity at the outlet and provides a more uniform heat transfer to the fluid passing through the housing (citations to Zingg above).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Waechter with Zingg, by replacing the cross section of the housing of Waechter, with the teachings of Zingg, provide a housing having a cross section that tapers between the inlet and the outlet which causes an increase in flow velocity at the outlet and provides a more uniform heat transfer to the fluid passing through the housing (citations to Zingg above).
Regarding claim 5, the primary combination, as applied to claim 1, teaches each claimed limitation.
Specifically, Waechter further teaches wherein the inlet pipe and the outlet pipe are disposed to be perpendicular to the heater heating element (see at least Figures 1-2; heaters 5 are disposed vertically within housing 1 along a central axis, with inlet and outlet 2 being perpendicular to heaters 5).
Regarding claim 6, the primary combination, as applied to claim 1, teaches each claimed limitation.
Fig. 2-4 - flow guidance elements 3 increases, at least partially, flow velocity by guiding fluid flow along the helical flow channel and they incline in a vertical direction between the heating rods 5.  See also paragraphs 0004-0005).
Regarding claim 7, the primary combination, as applied to claim 6, teaches each claimed limitation.
Specifically, Waechter further teaches the flow velocity increasing portion is disposed in an empty space in the middle between the plurality of heater heating elements (Fig. 2 – flow guidance elements 3 has a center support disposed in a vertical direction, which will create a turbulent flow and thereby increase flow velocity)(as shown in Figures 2 and 3, flow guidance elements are disposed in an empty space, at least partially, between the heating elements).
Regarding claim 20, Waechter discloses a coolant heater (para. 0020 - electric heating device to heat fluids in a motor vehicle, “Coolant” is interpreted to refer to the material or article worked upon- the "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims."-MPEP 2115), comprising:

    PNG
    media_image1.png
    446
    64
    media_image1.png
    Greyscale

a housing (Figure 2 showing cylindrical housing 1-para. 0020) having a hollow provided therein (Fig. 2; hollow internal area shown, receives 3/5, etc.) and including an inlet through which a coolant is introduced and an outlet through which the coolant is discharged (inlet opening and outlet opening 2; para. 0020); and
a plurality of heater heating elements (heating rods 5, Fig. 2) disposed inside the housing (Fig. 2 and 3) to be supplied with high voltage power (para. 0023 - heating rods 5 can be PTC elements connected to connecting plates 6, which are inherently connected to a power source; para. 0057 of the instant application states that the heating element supplied with high voltage power could be a PTC element, which indicates that the PTC heating rods of Waechter could be supplied with high voltage power; See also MPEP 2114), the plurality of heater heating elements extending along in a height direction See at least Figures 2-3; heaters 5 are disposed within housing 1 and extends along a central axis of the housing in a vertical height direction), and

    PNG
    media_image4.png
    681
    524
    media_image4.png
    Greyscale
 	
    PNG
    media_image5.png
    503
    434
    media_image5.png
    Greyscale

		Figure 9 of 15/682797				Figure 10 of 15/682797



    PNG
    media_image6.png
    417
    259
    media_image6.png
    Greyscale
		
    PNG
    media_image7.png
    570
    92
    media_image7.png
    Greyscale

		Figure 3 of Waechter				Figure 2 of Waechter

wherein a flow velocity increasing portion which extends in a height direction in a space between the plurality of heater heating elements within the housing (As detailed above, the instant application discloses flow velocity increasing portion 400 extending in a height direction in a space between heater elements 200 within housing 100. Para. 0065 states that 400 “may be a pipe having a rectangular cross section or a pipe having a cylindrical cross section, and may have a spiral shape to minimize the resistance of the coolant”) (Waechter, as compared to the instant application, discloses flow guidance elements 3.  The central cylindrical “pipe” portion of flow guidance elements 3, defines a “pipe having a cylindrical cross section” which extends in a height direction-indicated by vertical arrow-between heater elements 5 with the housing.  The cylindrical pipe section of flow guidance elements 3 extends vertically in a height direction-as shown in Figure 3-and occupies a space between the plurality of heaters 5, which corresponds to the structure(s) and cooperative relationship described in the instant application. As such, those of ordinary skill in the art would find it reasonable that the flow guidance elements 3, and the central pipe section thereof, of Waechter is the same, or at least substantially the same, as disclosed in the instant application and, accordingly, would also be structurally capable of increasing flow velocity.  See MPEP 2114).
Waechter discloses the housing (1) having a cylindrical shape (para. 0020) and having a substantially constant cross sectional area toward the outlet and wherein such cross sectional area is substantially constant toward upper ends of the plurality of heater elements in the height direction of the housing (See Figures 2-3).  Waechter does not disclose the cross sectional area gradually decreasing along an entire length of the housing between the outlet and the inlet, wherein the cross sectional area of the housing prevents a flow velocity of the coolant introduced into the housing through the inlet from decreasing due to a resistance while the coolant flows toward the outlet and wherein the housing has the cross sectional area gradually decreasing toward the upper ends of the plurality of heater elements in the height direction of the housing.

    PNG
    media_image3.png
    329
    729
    media_image3.png
    Greyscale

Zingg teaches that it is known in the art of electrical heaters for heating fluids (Col. 1, lines 1-5; “…electric heating units for the heating of air or other gaseous fluids wherein the fluid is passed over a heating coil or spiral in the direction of the longitudinal axis…) (figure 1, reproduced above. The heater includes a housing 10 having a hollow therein, an inlet and an outlet, and a heating element 14 disposed inside the housing 10) for the housing to have a cross sectional area (lines 55-61; “tubular member 10 having a conical bore or tunnel of diameter d at the inlet end and diameter d’ at the outlet end...”) gradually decreasing along an entire length of the housing between the outlet and the inlet (as shown above, the cross section of 10 decreases in a tapered manner between the outlet and the inlet where the diameter d of 10 is larger at the inlet end as opposed to the outlet end), wherein the cross sectional area of the housing prevents a flow velocity of the fluid introduced into the housing through the inlet from decreasing due to a resistance while the coolant flows toward the outlet (lines 76-88, “Due to the tapering form of the tunnel, and also to the expansion of the air as it becomes heated, the rate of flow of the air increases as it passes through the tunnel, with the result that the turns of the spiral at the outlet end are subjected to much more rapid flow than those at the inlet end. Consequently, there is a more uniform transfer of heat from the spiral to the air through the entire length of the former than is the case when the only acceleration of the air is that resulting from its expansion by the heat.”). Zingg also teaches the housing (10) having the cross sectional area gradually decreasing toward the end of the heater element (14) in the height direction of the housing (as shown in Figure 1 above, the cross section of housing 10 decreases toward the end of 14 at the outlet).
The advantage of combining the teachings of Zingg is that in doing so would provide a housing having a cross section that tapers between the inlet and the outlet which causes an increase in flow velocity at the outlet and provides a more uniform heat transfer to the fluid passing through the housing (citations to Zingg above).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Waechter with Zingg, by replacing the cross section of the housing of Waechter, with the teachings of Zingg, provide a housing having a cross section that tapers between the inlet and the outlet which causes an increase in flow velocity at the outlet and provides a more uniform heat transfer to the fluid passing through the housing (citations to Zingg above).
Furthermore, the examiner notes that the above combination produces a heater in which the housing (housing 1 of Waechter modified to have the tapered housing of Zingg) having the cross sectional area gradually decreasing toward the upper ends of the plurality of heater elements (5) in the height direction of the housing (1).
Claims 8-10, 15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waechter et al. (U.S. Publication 2014/0086566), hereinafter Waechter, in view of Cunningham (U.S. Patent 4395618), and in further view of Shirai et al. (U.S. Patent 7920779), hereinafter Shirai.
Regarding claim 8, Waechter discloses a coolant heater (para. 0020 - electric heating device to heat fluids in a motor vehicle; “Coolant” is interpreted to refer to the material or article worked upon- the "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims."-MPEP 2115), comprising:
a housing (Figure 2 showing cylindrical housing 1-para. 0020) having a hollow provided therein (Fig. 2; hollow internal area shown, receives 3/5, etc.) and including an inlet through which a coolant is introduced and an outlet through which the coolant is discharged (inlet opening and outlet opening 2; para. 0020);
a plurality of heater heating elements (heating rods 5, Fig. 2) disposed inside the housing (Fig. 2 and 3) to be supplied with high voltage power (para. 0023 - heating rods 5 can be PTC elements connected to connecting plates 6, which are inherently connected to a power source; para. 0057 of the instant application states that the heating element supplied with high voltage power could be a PTC element, which indicates that the PTC heating rods of Waechter could be supplied with high voltage power; See also MPEP 2114);
a flow guide (flow guidance elements 3, Fig. 2, 4, and 5) formed in a spiral shape (see Figs. 2 and 5; para. 0021 - flow guidance elements 3, Fig. 2 forms a turn of a screw whose flanks form a flow channel winding in the shape of a helix)

    PNG
    media_image8.png
    343
    435
    media_image8.png
    Greyscale

along an inner surface of the housing (See annotated Figure 3 above; an outer perimeter of flow guide 3 occurs along the inner surface of the housing); 


    PNG
    media_image9.png
    426
    537
    media_image9.png
    Greyscale

wherein the flow guide (3) protrudes out into the housing from the inner surface of the housing (under broadest reasonable interpretation, term “protrude” is defined as “to extend or jut out; project”-www.thefreedictionary.com, 1st definition, viewed on 01/27/2020; As such, those of ordinary skill in the art would considered flow guide 3 to protrude out into the housing from the inner surface of the housing in that the outer perimeter of 3 extends from the inner surface of housing 1 inwardly, toward the central axis of the housing) and is spaced apart from the heater heating elements by a predetermined distance (flow guide 3 comprises recesses 4 for heaters 5-See Figure 4; Recesses 4 allows for heaters 5 to be spaced apart, at least partially, from 3; That is, recesses 4 occur at a plurality of points about flow guide 3, which creates spacing between separate heaters and between heaters and the outer perimeter of 3; Figure 3 shows relative placement of 5 and 3, in which portions of 3-central cylindrical region and outer perimeter-are spaced apart from 5), and


    PNG
    media_image6.png
    417
    259
    media_image6.png
    Greyscale
		
    PNG
    media_image7.png
    570
    92
    media_image7.png
    Greyscale

		Figure 3 of Waechter				Figure 2 of Waechter

wherein a rod-shaped flow velocity increasing portion which extends in a height direction in a space between the plurality of heater heating elements within the housing (Fig. 2 - flow guidance elements 3 increases flow velocity by guiding fluid flow along the helical flow channel and they incline in a vertical direction between the heating rods 5.  The cylindrical pipe section of flow guidance elements 3, is considered to correspond to the rod-shaped flow velocity increasing portion, extends vertically in a height direction-as shown in Figure 3-and occupies a space between the plurality of heaters 5).
	Waechter teaches each claimed limitation, as discussed above, except for the flow velocity increasing portion extending in a vacant space between the plurality of heater heating elements within the housing such that the coolant flows along the rod-shaped flow velocity increasing portion in the vacant space between the plurality of heater heating elements and the flow guide being integrally formed with the housing.

    PNG
    media_image10.png
    348
    653
    media_image10.png
    Greyscale

	Cunningham teaches that it is known in the art of electrical heating elements for heating fluid (abstract, heating a fluid, particularly a liquid)(Col. 1, lines 6-17) (Figure 1 above showing housing 10 including inlet 11 and outlet 14 and heating elements 30/31 disposed inside the housing 10. Col.2, lines 18-26 and 38-44) (Figures 2 and 3, showing 35 including rod-shaped portion 36 and vanes 37; Col. 2, lines 44-55, cylindrical post-like center section 36 and a plurality of integral longitudinally extending vases 37) for the flow velocity increasing portion (36)

    PNG
    media_image11.png
    447
    724
    media_image11.png
    Greyscale

extending in a vacant space between the plurality of heater heating elements (30/31)(as shown above, 36 extends in a vacant space between heaters 30/31) (Col. 3, lines 60-68, 35 is slid into the tubular body to form the chambers 40, 40a, and 40b, which are taken as defining vacant space) within the housing (10) such that the fluid flows along the rod-shaped flow velocity increasing portion (36) in the vacant space between the plurality of heater heating element (Col. 2, lines 55-63, “…vanes 37 lie in a circle slightly larger than the interior diameter of the tubular body, so that the vanes are slightly flexed transversely and resiliently pressed against the inner wall surface of the body as the baffle member is slid into the body. This causes a fairly close fit between the longitudinal ends of the vanes and the interior surface of the body to restrict flow of oil therepast…”) (Col. 2, line 64 to Col. 3, line 6. “The heaters, in combination with the cylindrical center section 36, reduce the transverse space of each chamber a predetermined amount and therefore correspondingly increase the velocity of the oil flowing through such chamber.”) (Col. 3, lines 19-38; “…oil entering the inlet 11 of the body 10 will travel downwardly in chamber 40 (downwardly at right angle to the plane of the paper as viewed in FIG. 2 or to the right as viewed in FIG. 1) to the end 15 of the tubular body 10, and then pass through an opening 45 in the vane 37a to the chamber 40a. The oil will travel in the opposite direction in the chamber 40a (upwardly at right angle to the plane of the paper as viewed in FIG. 2 and to the left as viewed in FIG. 1) and pass through an opening in that portion of the vane 37b that is located near the end 12 of the body, to flow to the chamber 40b. The oil will travel in the opposite direction in the chamber 40b (downwardly at right angle to the plane of the paper as viewed in FIG. 2 and to the right as viewed in FIG. 1) to the outlet 14…”).
	The advantage of combining the teachings of Cunningham is that in doing so would provide an arrangement in which the hollow of the housing is divided into separate longitudinally-extending chambers, each containing one or more heating elements, which reduces the transverse space of each chamber, thereby increasing the velocity of the fluid flowing therethrough (col. 1, lines 40-47 and 52-58, as well, as citations above).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Waechter with Cunningham, by replacing the rod-shaped flow velocity increasing portion of Waechter, with the teachings of Cunningham, to provide an arrangement in which the hollow of the housing is divided into separate longitudinally-extending chambers, each containing one or more heating elements, which reduces the transverse space of each chamber, thereby increasing the col. 1, lines 40-47 and 52-58, as well, as citations above).
The combination of Waechter and Cunningham teaches each claimed limitation except for the flow guide being integrally formed with the housing.
	Shirai teaches that it is known in the art of fluid heaters (Abstract; Figure 7; housing 8, having a hollow therein for fluid flow, and including a fluid inlet and a fluid outlet, a heater 18 disposed inside the housing, and a flow guide 111 formed along an inner surface of the housing 8)

    PNG
    media_image12.png
    672
    883
    media_image12.png
    Greyscale

for the fluid guide (111) to be formed integrally with the housing (Col. 23, lines 30-38 disclose spiral rib-guide-111 being provided on an inner wall of housing 8; Guide 111 is disclosed as functioning as a flow velocity conversion mechanism, a flow direction conversion mechanism, a turbulent flow generation mechanism and an impurity removal mechanism; Guide 111 is discloses as being “formed integrally with the case 8”).  Shirai also teaches the flow guide (111) protruding out into the housing from an inner surface of the housing and being spaced apart from the heater heating element (18) by a predetermined distance (as disclosed above).

Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Waechter, as modified by Cunningham, with Shirai, by replacing the flow guide and housing, being separate construction, of Waechter, with the integral construction of Shirai, for in doing so would merely amount to a one piece construction, which would be a matter of obvious engineering choice to those of ordinary skill in the art (MPEP 2144.04-V-B).
Regarding claim 9, the primary combination, as applied to claim 8, teaches each claimed limitation.
Specifically, Waechter further teaches the housing having a cylindrical shape (para. 0020 - housing 1 has a cylindrical shape).
Regarding claim 10, the primary combination, as applied to claim 8, teaches each claimed limitation.
Specifically, Waechter further teaches the housing having the inlet formed at a lower end part thereof and the outlet formed at an upper end part thereof in a height direction (inlet opening and outlet opening 2).
Regarding claim 15, the primary combination, as applied to claim 8, teaches each claimed limitation.
Specifically, Waechter further teaches the flow guide extending while rotating at least once (Fig. 5 -the flow guide marked by the spirals extend around the heating rods 5 more than twice; para. 0027 - illustrative embodiment has a flow guidance channel 
Regarding claim 18, the primary combination, as applied to claim 15, teaches each claimed limitation.
Specifically, Waechter further teaches the flow velocity increasing portion is disposed in an empty space in the middle between the plurality of heater heating elements (Fig. 2 – flow guidance elements 3 has a center support disposed in a vertical direction, which will create a turbulent flow and thereby increase flow velocity).
Regarding claim 19, the primary combination, as applied to claim 15, teaches each claimed limitation.
Specifically, Waechter further teaches at least one of the flow velocity increasing portions is disposed between the plurality of heater heating elements (Fig. 2 - flow guidance elements 3 increases flow velocity by guiding fluid flow along the helical flow channel and they incline in a vertical direction between the heating rods 5) (see claim 8 which details the flow guidance elements 3, and the central portion thereof, being disposed between the plurality of heaters 5).
Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waechter et al. (U.S. Publication 2014/0086566), hereinafter Waechter, in view of Cunningham (U.S. Patent 4395618), and Shirai et al. (U.S. Patent 7920779), hereinafter Shirai, and in further view of Taguchi (U.S. Publication 2013/0186966).
Regarding claim 11, the primary combination, as applied in claim 10, teaches each claimed limitation, except as discussed below.
While Waechter further teaches the housing having a shape toward the upper end part thereof in the height direction (para. 0020 - housing 1 has a cylindrical shape), 
However, Taguchi teaches that it is known in the art of liquid heaters (See para. 0001, car-mounted heater with an internal liquid flow path and PTC heating elements; Figures 3A-3B, housing 50 having an inlet 51a and an outlet 52a, with heater 20 disposed therein-para. 0072; heater 20 includes PTC heaters 16-Figures 1a/2a and para. 0046; housing 50 includes 45, 46, 46a, 47, 47a, etc.) for the housing (50) to have a shape in which the housing has a diameter that gradually decreases toward the outlet (portion 47 of housing 50 has a diameter-defined by space 47a-that gradually decreases toward outlet 52a-para. 0077;  Para. 0077 refers to such gradually decreasing diameter as pertaining to a truncated pyramid shape, however, para. 0079 discloses such shape may also be a truncated cone shape, a pyramid shape, and a conical shape).
Based on the teachings of Taguchi it is known in the field of endeavor of liquid heaters to provide a housing having a diameter that gradually decreases toward the upper end part thereof in the height direction.  Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Waechter, as modified by Cunningham and Shirai, with Taguchi, by replacing the diameter of the housing of Waechter, with the diameter that gradually decreases toward the outlet of Taguchi, to provide a means of controlling the flow velocity of the liquid flowing through the housing, and toward the outlet.  Furthermore, providing a housing having a diameter that gradually decreases toward the outlet appears to be nothing 
Regarding claim 12, the primary combination, as applied in claim 11, teaches each claimed limitation. 
Specifically, Waechter further discloses the inlet and the outlet (2) being provided with an inlet pipe and an outlet pipe (Best shown in Figure 1; inlet and outlet pipes taken as respective pipe portions of 2) which are disposed in parallel with a tangential direction of the housing (See at least Figure 1, below, showing inlet and outlet 2 being parallel with a tangential direction of the housing).

    PNG
    media_image2.png
    210
    73
    media_image2.png
    Greyscale

Regarding claim 13, the primary combination, as applied in claim 12, teaches each claimed limitation.
Specifically, Waechter further discloses wherein the inlet pipe and the outlet pipe are disposed to be perpendicular to the heater heating element (see at least Figures 1-2; heaters 5 are disposed vertically within housing 1 along a central axis, with inlet and outlet 2 being perpendicular to heaters 5).
Regarding claim 14, the primary combination, as applied in claim 13, teaches each claimed limitation.
See Figures 2-3; Para. 0020 -fluids conveyed through the inlet opening 2 and out the outlet opening 2, and guided through a flow channel, defined by flow guidance elements 3, that winds in the shape of a screw on the inner surface of housing 1; Flow guides 3 extend from a central axis, outwardly, toward the inner surface of housing 1, defining the outer perimeter of the flow guide and extend vertically along a central axis, defining a height of the flow guides; The spiral shape of flow guides extends in multiple directions, as discussed herein, which corresponds, at least partially, to the direction in which fluid is introduced through inlet 2).
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUSTIN C DODSON/Primary Examiner, Art Unit 3761